Citation Nr: 9923747	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a tendon transplant of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

At the veteran's request, he was scheduled for a video-
conference hearing before a Member of the Board in April 
1999; however, the veteran failed to appear for that hearing.

The claim concerning entitlement to an increased disability 
rating for service-connected residuals of a tendon transplant 
of the right knee is the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  In January 1981, the RO denied entitlement to service 
connection for a low back disorder.  The veteran did not 
perfect an appeal.  

2.  Evidence received since January 1981 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for a low 
back disorder is plausible.



CONCLUSIONS OF LAW

1.  The January 1981 RO rating decision that denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the January 1981 RO rating 
decision that denied entitlement to service connection for a 
low back disorder is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen claim for service connection for a low back  disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The veteran originally filed a claim for service connection 
for a low back disorder in November 1980.  The RO denied the 
claim in January 1981 because the service medical records 
were negative for complaints or findings of a low back 
disability, despite the veteran's statements that he fell 
down a flight of stairs and landed on his back in 
approximately December 1979.  VA examination in December 1980 
also revealed normal findings concerning the lumbar spine, 
including on x-ray.  The examiner diagnosed only chronic low 
back pain.

The veteran was not properly notified of the RO's decision 
January 1981 rating decision.  A February 1981 notice letter 
from the RO to the veteran made no mention of the denial of 
entitlement to service connection for a low back disorder.  
However, in a May 1981 Statement in Support of Claim, the 
veteran stated that if this claim had been denied, he wished 
to file a notice of disagreement.  The RO issued a statement 
of the case on the issue of entitlement to service connection 
for a low back disorder in July 1981.  The veteran did not 
perfect an appeal and the rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302(a) (1998).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

The evidence received subsequent to January 1981 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Consequently, in this case the Board must determine if new 
and material evidence has been received since the January 
1981 RO rating decision.  At the time of the that decision, 
the evidence of record was negative for any objective 
findings of a low back disorder, both during service and on 
VA examination in December 1980, despite the veteran's 
complaints of falling down a flight of stairs and landing on 
his back in approximately December 1979.

Turning to the evidence that has been received since January 
1981, the veteran has provided, in pertinent part, VA 
treatment records dated as early as 1993 showing a diagnosis 
of a current low back disorder, i.e., L5, S1 right central 
herniation of nucleus pulposus, and a March 1993 written 
statement from Audrey Lewerenz-Walsh, D.O. indicating that 
the veteran's current low back was "directly related to his 
original injuries suffered while in special forces 
training." 

The Board finds that new and material evidence has been 
received.  The VA treatment records and report from Dr. Walsh 
are clearly new as they were not before the RO in 1981.  This 
new evidence is also material.  The veteran is now shown to 
have a current low back disorder.  Moreover, Dr. Walsh's 
medical opinion draws a connection between the current low 
back condition and an alleged inservice injury.  Her 
statement is presumed credible for the purpose of reopening 
the veteran's claim since it is within her competence as a 
medical doctor to render such an opinion.  The opinion bears 
directly and substantially upon the pertinent issue regarding 
this claim (i.e., does the veteran have a low back disorder 
that had its onset during his military service).  See Colvin, 
1 Vet. App. at 174 (material evidence is relevant to and 
probative of the issue at hand).  Therefore, because the 
additional evidence is new and material in light of the 
applicable laws and regulations, the Board finds that the 
claim for service connection for a low back disorder is 
reopened. 

Having determined that the claim has been reopened, it must 
next be determined whether the reopened claim is well 
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).  A 
claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Truthfulness of the 
evidence is presumed in determining whether a claim is well-
grounded.  Id. at 504.

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  There is lay evidence of an inservice 
injury, a current diagnosis of a low back disorder as early 
as 1993, and a nexus between the two in the form of a medical 
opinion by Dr. Walsh.

Having determined that the claim is well grounded, it appears 
that additional assistance is required in order to fulfill 
the duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Entitlement to service connection for a low back disorder 

With respect to service connection for a low back disorder, 
the issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen the claim.  It 
would be prejudicial to the veteran if the Board were to 
proceed to decide the question of service connection at this 
point, since the Board finds that additional evidentiary 
development is necessary for a fair decision in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

There are potentially medical records that the RO should 
attempt to obtain concerning the veteran's claim.  For 
example, the veteran stated that he was treated for an 
inservice low back injury at the U.S. Naval Hospital in 
Beaufort, South Carolina, and at Jacksonville and Cecil Field 
NAS.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992) (VA 
has a duty to obtain records directly from a treating 
facility when a veteran alleges treatment at such a facility 
during service, and records thereof are not otherwise 
available).  He has also reported receiving chiropractic 
adjustments over the years, as well as treatment at the VA 
Medical Centers (VAMCs) in Miami, Tampa, Jacksonville, and 
St. Petersburg, Florida.  See VA Form 9, dated April 3, 1994; 
VA report of hospitalization, dated from November 3 to 
November 5, 1993.  He reportedly requested that copies of his 
records be sent to the Bay Pines, Florida, VAMC.  The veteran 
has further applied for Social Security Administration (SSA) 
disability benefits.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered). 

The veteran should also be afforded comprehensive VA 
examination on remand in order to determine the nature and 
date of onset of any current low back disorder.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 


Increased disability rating for service-connected residuals 
of a tendon transplant of the right knee

As noted above, the veteran has reportedly applied for SSA 
benefits.  Any SSA records, as well as any additional VA 
records, may prove pertinent to his claim for an increased 
disability rating.

The veteran's service-connected right knee disability is 
characterized as residuals of a tendon transplant of the 
right knee.  Recently, a diagnosis of arthritis of the right 
knee was made in October 1996, although it is not clear that 
such diagnosis was confirmed by x-ray.  It is unclear from 
the medical evidence of record, including the x-ray evidence, 
whether the veteran has arthritis of the right knee that is a 
residual of his in-service tendon transplant.  Whether 
arthritis of the right knee is one of the residuals of the 
veteran's in-service tendon transplant is relevant to the 
rating assignable for those residuals.  When one injury 
results in more than one disabling condition, each of which 
would be rated under a different diagnostic code, and when 
none of the symptomatology for any one of the different 
disabling conditions overlaps or is duplicative of the 
symptomatology for another, separate ratings may be applied.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  According 
to a precedent decision of VA's General Counsel, separate 
ratings may be applied for instability of the knee under 
Diagnostic Code 5257 and for limitation of motion/arthritis 
of the knee under Diagnostic Codes 5003, 5010, 5260, 5261.  
VAOPGCPREC 23-97.

Inherent in the veteran's complaints relating to the severity 
of his right knee condition is the implied claim that 
arthritis of that knee is one of the residuals of his in-
service tendon transplant.  The medical evidence is not 
sufficiently clear on that point to permit an informed 
decision by the Board.  As the veteran's service-connected 
right knee disability has been rated under Diagnostic Code 
5257, and as he might have arthritis of the right knee, it is 
appropriate to consider whether any such arthritis is a 
residual of the in-service tendon transplant and, if so, 
whether a separate rating is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated 
agency and request complete copies of the 
veteran's service medical records, to 
include clinical records.  Request that 
the NPRC or any other indicated agency 
search all applicable secondary sources 
for documentation of any relevant 
treatment that the veteran may have 
received, including for a low back 
disorder.  

2.  Request the veteran's service medical 
records directly from the U.S. Naval 
Hospital in Beaufort, South Carolina, and 
at Jacksonville and Cecil Field NAS.

3.  Request that the veteran provide a 
list of those who have treated him for any 
low back disorder (and the dates of such 
treatment) since his separation from 
service, including any chiropractic care, 
and for a right knee disorder since 1997.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Miami, Tampa, 
Jacksonville, Bay Pines, and St. 
Petersburg, Florida, VAMCs. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

4.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

5.  Schedule the veteran for an 
appropriate VA examination of the lumbar 
spine.  The examiner should be provided 
a copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder, 
including the service medical records.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to render diagnoses 
of all current low back disorders.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  If no 
such disorders are found, the examiner 
should so state.

The examiner is asked to determine the 
date of onset and describe the etiology of 
all current low back disorder(s) the 
veteran has and to express an opinion as 
to whether it is at least as likely as not 
that any such disorder is related to any 
injury or disease experienced in service, 
i.e., including any falls or spinal 
anesthesia administered during inservice 
surgery for a right knee disorder.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

6.  Schedule the veteran for an 
appropriate VA examination of the right 
knee.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right knee disorder.  
With particular attention to all x-ray 
reports, the examiner is asked to 
specifically provide an opinion as to 
the following:  If the veteran has 
arthritis of the right knee, confirmed 
by x-ray, is it at least as likely as 
not that the arthritis is a residual of 
the service-connected disability, i.e., 
tendon transplant of the right knee?

The examiner should note the range of 
motion for the right knee and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis, 
locking, effusion into the joint, or 
recurrent subluxation or lateral 
instability of the knee, and if so, to 
what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258 
(1998).  

The examiner should further describe in 
detail the veteran's postoperative right 
knee scar.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
right knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(1998).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  Readjudicate the right 
knee claim, giving consideration to 
whether a separate ratings is warranted 
for any limitation of motion of the 
right knee, in accordance with governing 
regulations, VAOPGCPREC 23-97, and 
Esteban v. Brown, 6 Vet. App. 259 
(1994).

9.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







